Citation Nr: 0615382	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-09 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than September 10, 
2002 for the assignment of a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1968 to November 1970.  He served in Vietnam 
and is the recipient of the Combat Infantryman Badge, the 
Purple Heart Medal and the Army Commendation Medal.

In a rating decision dated September 10, 2002, the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (the RO) granted the veteran's claim of entitlement 
to TDIU, and assigned an effective date of September 10, 
2002, the very same day.  The veteran disagreed with the 
effective date and initiated this appeal.    


FINDINGS OF FACT

1.  The veteran ceased working due to service-connected 
disabilities on June 1, 1995.

2.  The veteran filed a claim of entitlement to TDIU on 
September 10, 2002.


CONCLUSION OF LAW

An effective date of September 10, 2001 is warranted for 
TDIU.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an effective date earlier than the 
currently assigned September 10, 2002 for TDIU.  His 
contentions will be addressed below.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (the VCAA) 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

It appears from the Board's reading of the jurisprudence of 
the United States Court of Appeals for Veterans Claims (the 
Court) that the notice and duty to assist provisions of the 
VCAA are inapplicable in this case.  The outcome of this 
earlier effective date claim hinges on what occurred, or what 
did not occur, in the past.  Any relevant evidence is already 
in the claims folder.  Notification is not required when 
there is no possibility that any additional relevant evidence 
could be obtained.  See DelaCruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice is not required where there is 
no reasonable possibility that additional development will 
aid the veteran].    

Moreover, given the facts of this case, the Board finds that 
adequate efforts have been made to assist the veteran in 
obtaining evidence necessary to substantiate this claim.  
There is no indication of outstanding evidence which would be 
relevant to the issue on appeal.  The veteran has not argued 
otherwise.  As noted above, evidence necessary to adjudicate 
this case is already contained in the claims folder.  

The Board additionally observes that general due process 
considerations have been satisfied.   See 38 C.F.R. § 3.103 
(2005).  The veteran is represented by an accredited service 
organization, which has submitted argument in his behalf.  In 
his march 2004 substantive appeal [VA Form 9], he declined 
the opportunity to present testimony at a personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits.  

Pertinent law and regulations

Effective dates

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  See 38 U.S.C. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2005).  

The date of increase in compensation is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  The earliest date is the date as of which it is 
factual ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date, otherwise, the date of receipt of the claim. See 38 
C.F.R. § 3.400(o)(2).

Claims

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. § 
3.151(a) (2005).  A claim is defined as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2005).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2005).

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background

The veteran was wounded in action in July 1969.  Service 
connection was granted for various shell fragment wounds in a 
February 1971 RO rating decision.  In a November 1971 RO 
rating action, a combined 70 percent disability rating was 
assigned; TDIU was specifically denied.

Nothing of relevance appears in the file until September 10, 
2002.  On that date, the veteran filed a claim for TDIU [VA 
Form 21-8940].  The very same day, September 10, 2002, the RO 
granted the claim and assigned an effective date of that day.  
[It appears from the record that the TDIU allowance was 
based, not on the submission of any additional evidence, but 
rather revisiting the veteran's disabilities under the 
provisions of 38 C.F.R. § 4.16(a).]  In December 2002, the 
veteran indicated disagreement with the assigned effective 
date.  This appeal followed.

In May 2003, the veteran filed a claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
That claim was granted in a January 2004 RO rating decision, 
and a 30 percent disability rating was assigned, effective 
May 29, 2003.  

Analysis

The veteran seeks an earlier effective date for TDIU.  In 
essence, he contends that he has been unemployable due to 
various service-connected disabilities since June 1, 1995.  
He refers to a January 15, 2004 decision of a Social Security 
Administration (SSA) Administrative Law Judge (ALJ) which 
determined that he was unemployable due to PTSD since that 
date.   

The RO denied the veteran's claim, in part, because:

"We cannot consider an effective date based on PTSD 
because you did not claim service connection for PTSD 
until 2003, after the effective date of 09-10-02 already 
granted for the total rating.  Service connection for 
PTSD cannot be granted prior to the date of service 
connection even if the condition is shown to have been 
diagnosed prior to that date."

As an initial matter, it appears to be undisputed that the 
veteran has not worked for a number of years, and that the 
reason for his not working was PTSD, or at least PTSD in 
combination with his other service-connected disabilities.   
The SSA ALJ so found, and the ALJ's decision appears to be 
supported by competent medical evidence.  See a May 2003 
report of J.L., M.D. and G.D.B., Ph.D. 

While the SSA determination is not binding on VA, it is 
pertinent to the specific matter under consideration, namely 
the existence of a disability picture which is productive of 
unemployability.  See Martin v. Brown, 4 Vet. App. 136, 140 
(1993) [while a SSA decision is not controlling for purposes 
of VA adjudication, it is "pertinent" to a veteran's claim].  
Thus, for the purpose of this decision the Board will assume 
that the veteran could not work due to his service-connected 
disabilities since June 1, 1995. 

The RO, while evidently not disputing the impact of the 
veteran's service-connected PTSD on his employability, in 
essence denied the claim because service connection for PTSD 
was not granted until May 29, 2003, after the currently 
assigned effective date of TDIU, September 10, 2002.   [The 
Board observes in passing that the veteran has not contended 
that the assigned effective date for PTSD is in error.]

After having carefully considered the matter, the Board 
believes that a distinction may, and should, be made between 
the effective date of service connection PTSD on one hand; 
and evidence which indicates that PTSD impacted the veteran's 
employability earlier than that date on the other.  Put 
another way, the Board does not believe that consideration of 
evidence concerning the level of disability caused by PTSD 
prior to the effective date of service connection therefor is 
precluded in an earlier effective date claim.  See Hazan v. 
Gober, 10 Vet. App. 511, 520-2 (1997).

In this case, the veteran's initial claim of entitlement to 
TDIU was denied in November 1971.  The veteran did not 
appeal, and that decision is final.  
See 38 C.F.R. §§  3.104, 20.1103 (2005).   He filed to reopen 
the claim on September 10, 2002.  That is the effective date 
which was assigned by the RO. 
As has been discussed above, ordinarily the effective date of 
a claim which is reopened and allowed after a previous final 
disallowance, or a claim for increase, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  [A TDIU claim is a claim for increased 
compensation, and the effective date rules for increased 
compensation apply to a TDIU claim.  See Hurd v. West, 
13 Vet. App. 449 (2000).] 

However, under 38 C.F.R. § 3.400(o), an effective date 
earlier than the date of the claim may be assigned if it is 
factually ascertainable that such increase took place within 
one year prior to the date of the claim.  See 38 C.F.R. § 
3.400(o)(2) (2005).  In this case, it was factually 
ascertainable that the veteran could not work due to his 
service-connected disabilities (to include the later service-
connected PTSD) for the entire one year period prior to 
September 10, 2002.  Accordingly, TDIU is awarded effective 
September 10, 2001.

The Board additionally observes that the law allows for the 
grant of TDIU effective for the one year period and no 
earlier.  See 38 C.F.R. § 3.400 (o) (2005).  To the extent 
that the veteran contends that the effective date for TDIU 
should be June 1, 1995, the date of the award of SSA 
benefits, the law and regulations governing the award of VA 
benefits, which have been stated above, are different from 
those governing the award of SSA benefits.  The law governing 
the award of VA benefits does do not allow for the award of 
an effective date earlier than one year prior to the date of 
filing of a claim.   See 38 U.S.C.A. § 510(g) (West 2002).
          
In that connection, the Board is obligated to review the 
evidence to determine whether a claim of entitlement to TDIU 
was filed after the unappealed denial of TDIU in November 
1971 and before the claim of September 10, 2002.  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
There is, however, no such claim on file, and the veteran and 
his representative have not suggested that such claim exists.

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he contends that it is unfair to 
deny an earlier effective date for the grant of TDIU when the 
evidence indicates that he could not in fact work due to 
service-connected disabilities for a number of years prior to 
that date.  However, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis. 
See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994). The Board has decided 
this case based on its application of this law to the 
pertinent facts.  As explained above, under the law 
applicable to VA benefits, it is the date of filing of a 
claim which is key, not necessarily the date the disability 
began.

In summary, for reasons and bases expressed above the Board 
concludes that an effective date of September 10, 2001 may be 
assigned for PTSD.  To that extent, the appeal is allowed.


ORDER

An effective date of September 10, 2001 for TDIU is granted, 
subject to controlling  law and regulations applicable to the 
payment of monetary benefits.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


